                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                  Case No. 1:18-cr-00060-DCN
                      Plaintiff,                           1:18-cr-00390-DCN

         v.                                      ORDER ADOPTING REPORT AND
                                                 RECOMMENDATION
  CLINTON DeWITT BAYS, JR.,

                      Defendant.


      Before the Court is a Report and Recommendation filed by the United States

Magistrate Judge. Dkt. 48. On October 28, 2019, Defendant, Clinton DeWitt Bays, Jr.

appeared before the Magistrate Judge to enter a change of plea pursuant to a written plea

agreement. The Magistrate Judge conducted the plea hearing and concluded there is a

factual basis for Defendant’s plea of guilty to the charges contained in Count Four of the

Superseding Indictment in case 1:18-cr-00390-DCN (Dkt. 8), and that it was entered

voluntarily and with full knowledge of the consequences. No objections to the Report and

Recommendation have been filed.

      The Court now has reviewed the record, and find that the requirements of Rule 11

have been met.     See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003).

Specifically, the Court finds that the Magistrate Judge adhered to the requirements of Rule

11(b); that under Rule 11(b)(2), the Defendant’s plea was voluntary and not the result of



ORDER ADOPTING REPORT AND RECOMMENDATION - 1
force or threats or promises apart from the plea agreement; and that a factual basis for the

plea exists. See id. Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation (Dkt. 48) shall

be, and the same is hereby, ADOPTED as the decision of the District Court and

incorporated fully herein by reference.

       IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the crimes

charged in Count Four of the Superseding Indictment in case 1:18-cr-000390-DCN (Dkt.

8), shall be, and the same is hereby, ACCEPTED by the Court as a knowing and voluntary

plea supported by an independent basis in fact containing each of the essential elements of

the offense.

       IT IS FURTHER ORDERED that the Defendant Clinton DeWitt Bays, Jr. is found

to be GUILTY as to the applicable crimes charged in the Superseding Indictment. Dkt. 48.


                                                 DATED: December 5, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 2
